           Case 1:21-cr-00053-PB Document 1 Filed 03/29/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )   No. 1:21-cr- 53-PB-01
               v.                                )
                                                 )   Bank Robbery
CHRISTOPHER KELLY,                               )   18 U.S.C. § 2113(a), (d)
         Defendant                               )
                                                 )

                                         INDICTMENT

The Grand Jury charges:
                                          Count One
                             [18 U.S.C. § 2113(a) – Bank Robbery]

       On or about September 11, 2020, in the District of New Hampshire, the defendant,

                                   CHRISTOPHER KELLY,

by force, violence, and intimidation, intentionally took from the person or the presence of

another, money belonging to and in the care, custody, control, management, and possession of

Citizens Bank at 11 Milton Road, Rochester, New Hampshire, the deposits of which were then

insured by the Federal Deposit Insurance Corporation, in violation of Title 18, United States

Code, Sections 2113(a).
           Case 1:21-cr-00053-PB Document 1 Filed 03/29/21 Page 2 of 4



                                          Count Two
                             [18 U.S.C. § 2113(a) – Bank Robbery]

       On or about September 21, 2020, in the District of New Hampshire, the defendant,

                                   CHRISTOPHER KELLY,

by force, violence, and intimidation, intentionally took from the person or the presence of

another, money belonging to and in the care, custody, control, management, and possession of

Citizens Bank at 11 Milton Road, Rochester, New Hampshire, the deposits of which were then

insured by the Federal Deposit Insurance Corporation, in violation of Title 18, United States

Code, Sections 2113(a).
           Case 1:21-cr-00053-PB Document 1 Filed 03/29/21 Page 3 of 4



                                         Count Three
                             [18 U.S.C. § 2113(a) – Bank Robbery]

       On or about October 9, 2020, in the District of New Hampshire, the defendant,

                                   CHRISTOPHER KELLY,

by force, violence, and intimidation, intentionally took from the person or the presence of

another, money belonging to and in the care, custody, control, management, and possession of

Citizens Bank at 1 North Main Street, Rochester, New Hampshire, the deposits of which were

then insured by the Federal Deposit Insurance Corporation, in violation of Title 18, United States

Code, Sections 2113(a).
              Case 1:21-cr-00053-PB Document 1 Filed 03/29/21 Page 4 of 4



                                     NOTICE OF FORFEITURE

          Upon conviction of the offense alleged in Count One of this Indictment, the defendant

   shall forfeit to the United States pursuant 18 U.S.C. § 981 (a)(1)(C) & 28 U.S.C. § 2461, any

   property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the

   charged offense.



                                                         A TRUE BILL




   Dated: March 29, 2021                                 /s Foreperson of the Grand Jury
                                                         Foreperson of the Grand Jury

   JOHN J. FARLEY
   Acting United States Attorney



By: /s/ Anna Z. Krasinski
    Anna Z. Krasinski
    Assistant U.S. Attorney
